DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/395,672 filed on 26 April 2019.  
Claims 1-20 are pending.  Claims 1, 11 and 16 are independent claims.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/05/2019, 05/13/2020, 07/08/2020 and 10/29/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-4, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dornemann (U.S. PGPUB No. 2016/0371153 A1) in view of Asthana et al. (U.S. PGPUB No. 2020/0110638 A1, hereinafter “Asthana”).

Regarding claim 1, Dornemann teaches a remote agent for providing data protection services, comprising:
persistent storage for storing lifecycle policies (Dornemann Fig. 1E and ¶0125 and ¶0225, a database 146 for storing a storage policy which includes retention information); and
a backup manager (Dornemann ¶¶0138-0139, a data agent that performs backup operation).
Dornemann fails to explicitly teach the backup manager programmed to update an asset catalog using an asset map associated with a virtual machine. However, in the same field of endeavor, Asthana teaches update an asset catalog using an asset map associated with a virtual machine (Asthana Fig. 4 and ¶¶0055-0056, a blueprint of the resources (i.e., an asset catalog) is updated with a resource mapping (i.e., an asset map) associated with a virtual machine (e.g., “my_server_1”)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dornemann by incorporating the teachings of Asthana. The motivation would be to provide to a cloud orchestration the blueprint of the resources necessary for deploying services such as the creation of virtual machines (VMs) without 
Dornemann as modified by Asthana also teaches the backup manager programmed to:
generate a lifecycle policy of the lifecycle policies using the asset catalog (Dornemann ¶0225, i.e., a retention information (i.e., lifecycle policy) is generated based on the determined type of resource data); and 
generate a backup for the virtual machine using the lifecycle policy (Dornemann ¶0317), wherein the lifecycle policy prioritizes generating the backup for the virtual machine over generating a second backup for a second virtual machine (Dornemann ¶0316).

As to claim 2, Dornemann as modified by Asthana also teaches the remote agent of claim 1, wherein the backup manager is further programmed to:
prior to updating the asset catalog:
instantiate a discovery agent in the virtual machine (Asthana ¶0061, a workload discovery service on the premises); and 
obtain the asset map using the discovery agent (Asthana ¶0062).

	As to claim 3, Dornemann as modified by Asthana also teaches the remote agent of claim 2, wherein obtaining the asset map using the discovery agent comprises:
crawling the virtual machine using an asset classification schema to identify assets of the virtual machine (Asthana ¶¶0063-0064, generic resource descriptor 
characterizing each of the identified assets using the asset classification schema to obtain assets attributes for each of the identified assets (Asthana ¶0064, resource descriptor repository 514); and
updating the asset map based on: 
the assets, and the asset attributes (Asthana ¶0064, a resource blueprint (i.e. asset map) is updated).

As to claim 4, Dornemann as modified by Asthana also teaches the remote agent of claim 3, wherein the asset classification schema specifies:
types of assets (Asthana ¶0064, “The resources that are discovered and/or used in blueprints may include, but are not limited to: infrastructure, middleware, software, APIs, managed services, networking, applications, and data”); and
characteristics of each of the types of assets that define the asset attributes (Asthana Fig. 4, i.e., resource properties).

Claims 11 and 16 recites the limitations that are similar to those of claim 1 and are similarly rejected.

Claims 12 and 17 recites the limitations that are similar to those of claim 2 and are similarly rejected.



Claims 14 and 19 recites the limitations that are similar to those of claim 4 and are similarly rejected.

Claims 5, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dornemann in view of Asthana, and further in view of Mori (U.S. PGPUB No. 2018/0314600 A1).

As to claim 5, Dornemann as modified by Asthana also teaches the remote agent of claim 1, wherein generating the lifecycle policy of the lifecycle policies using the asset catalog comprises:
identifying commonalities between assets specified in the asset catalog (Dornemann ¶0135, similar type of assets (e.g., database applications, e-mail applications, etc.) are identified).
Dornemann as modified by Asthana fails to explicitly teach ranking the assets specified in the asset catalog based on the identified commonalities to obtain asset rankings; and
generating the lifecycle policy based on the asset rankings.
However, in the same field of endeavor, Mori teaches ranking the assets specified in the asset catalog based on the identified commonalities to obtain asset 
generating the lifecycle policy based on the asset rankings (Mori ¶0036,” the backup target may be increased in order of ranking as the failure risk increases”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dornemann and Asthana by incorporating the teachings of Mori. The motivation would be to determine recommended values for two or more backup frequencies of data stored in the storage, a backup data amount, a permissibility of system load for backup, and a backup destination, based on the computed failure risk, and present a setting screen for a backup method in which the determined recommended values are set as initial values respectively for each setting item (Mori Abstract).

Claims 15 and 20 recites the limitations that are similar to those of claim 5 and are similarly rejected.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dornemann in view of Asthana, Mori, and further in view of DuBois et al. (U.S. PGPUB No. 2012/0150996 A1, hereinafter “DuBois”).

Dornemann as modified by Asthana and Mori teaches the remote agent of claim 5 but fails to explicitly teach wherein the commonalities are a number of copies of each asset specified in the asset catalog. However, DuBois teaches the commonalities are a 

As to claim 7, Dornemann as modified by Asthana, Mori and DuBois also teaches the remote agent of claim 6, wherein the asset rankings is an ordering of the assets specified in the asset catalog in an order that corresponds to the number of copies of each asset (DuBois ¶0007, “cataloging systems that enable the user to identify the location of various images”, i.e., an asset catalog, and ¶0048, “an asset ranking, the number of times an asset, such as a digital image, is utilized along with the number of locations where the image is utilized, are factored into the image ranking”).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claims.
The features of limitations recited in claims 8-10 in combination with the other limitations recited in the context of the base claim(s) are allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157